Case: 1:18-cv-02052-PAB Doc #: 110 Filed: 02/18/21 1 of 7. PageID #: 1082




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


 BARRIO BROS., LLC, et al.,                     CASE NO. 1:18-CV-02052

                              Plaintiffs,
               -vs-                             JUDGE PAMELA A. BARKER


 REVOLUCION, LLC, et al.,
                                                MEMORANDUM OF OPINION AND
                              Defendants.       ORDER


       This matter comes before the Court upon the Motion to Show Cause of Plaintiffs Barrio Bros.,

LLC, Justin Hughes, LLC, Tres Amigos Lakewood, LLC, Thomas Leneghan, and Sean Fairbairn

(collectively, “Barrio”) and the Combined Motion to Show Cause, For Sanctions, and Opposition to

Plaintiffs’ Notice of Continued Noncompliance with Court Order of Defendants Revolucion, LLC,

Revolucion Holdings, Inc., Cassyck, LLC, Joseph Kahn, Condado Tacos 1, 2, 4, 5, 6, 7, 8, LLCs,

Jonathan D. Adams, and Thomas J. DeSantis (collectively, “Condado”). (Doc. Nos. 103, 107.) For

the following reasons, Barrio’s Motion to Show Cause is granted as described herein. Condado’s

Motion to Show Cause is denied. Further, the Court sua sponte extends the dispositive motion

deadline from Friday, February 19, 2021 to Friday, February 26, 2021.

       This discovery dispute arose following the Court’s January 28, 2021 Order compelling

Condado to produce to Barrio the “definitive documents consummating the Sale between Defendants

and the Beekman Group, LLC.” (Doc. No. 98, PageID# 1035.) On February 9, 2021, Barrio filed a

Motion to Show Cause (“the Barrio Motion”) because Condado had not yet produced the definitive

sale documents. (Doc. No. 103, PageID# 1047.) According to Barrio, Condado initially told Barrio

that it would produce the documents by February 5, 2021, but continued to delay because Condado
Case: 1:18-cv-02052-PAB Doc #: 110 Filed: 02/18/21 2 of 7. PageID #: 1083




needed to make “certain redactions” and seek approval from Beekman, the private equity buyer,

before disclosing the sale documents—neither of which, according to Barrio, were contemplated by

the Court’s January 28, 2021 Order. (Id.) Because the dispositive motion deadline was approaching,

Barrio requested that the Court order Condado to show cause for its continued delay in failing to

produce the documents and to provide such evidence as necessary to demonstrate that the document

produced is indeed “the originally signed and saved Definitive Agreement, together with all originally

prepared schedules attached thereto.” (Id.)

       On February 10, 2021, Condado filed an Opposition to the Barrio Motion. (Doc. No. 104.)

Condado argued that the Barrio Motion was disingenuous and, moreover, that Condado had produced

the “Definitive Agreement” to Barrio that day. (Id. at PageID# 1049.) Condado argued that its 13-

day delay was reasonable because Condado believed it was obligated to notify Beekman prior to

disclosing the Purchase Agreement, and also because Condado sought to redact certain terms that

related to the instant litigation, which Condado believed were “akin to work product and would be

unfair to produce to an opposing party.” (Id. at PageID# 1050.) Condado contended that its

redactions did not relate to the substance of the sale. (Id.)

       Further, Condado argued that Barrio’s counsel should be sanctioned for implying that

Condado was “actively conspiring to perpetuate a fraud upon this Court” by coordinating production

of the Purchase Agreement with Beekman. (Id. at PageID# 1050-51.) Condado also argued that even

if the Barrio Motion had some merit, Barrio was not entitled to any relief because Condado produced

the Agreement within 14 days of the Court’s Order, which Condado claimed was a reasonable time

in which to comply. (Id. at PageID# 1051.) Finally, Condado argued that the Barrio Motion

confirmed that Barrio sought to engage in a “fishing expedition by expanding what constitutes the


                                                    2
Case: 1:18-cv-02052-PAB Doc #: 110 Filed: 02/18/21 3 of 7. PageID #: 1084




‘Definitive Agreement’ between Defendants and the Beekman Group.” (Id.) According to Condado,

it produced all of the definitive documents consummating the Sale between it and Beekman, including

the Exhibits and Schedules attached to the end of the Agreement. (Id. at PageID# 1051-52.)

         On February 11, 2021, Barrio filed a Combined Notice of Defendants’ Continued

Noncompliance with the Order and Reply to Defendants’ Opposition. (Doc. No. 106.) Barrio argued

that Condado failed to fully comply with the Order because Condado only provided a redacted portion

of the definitive sale documents and failed to produce a key element of the Purchase Agreement, a

document identified as the “Disclosure Letter,” and Exhibits referenced in the Agreement. (Id. at

PageID# 1059.) According to Barrio, the Purchase Agreement incorporates and references the

Disclosure Letter as if the letter is rewritten therein. (Id.) To illustrate why it believed the Disclosure

Letter was relevant, Barrio cited generally to four Purchase Agreement provisions that reference

and/or incorporate the Disclosure Letter. (Id. at PageID# 1059, 1060, 1061.) Thus, Barrio argued

that the Disclosure Letter is an integral part of the Purchase Agreement and that Condado must

produce it under the terms of the January 28, 2021 Order. (Id. at PageID# 1061.) Further, Barrio

argued that the Disclosure Letter is independently relevant to the instant matter because it is possible

that the Disclosure Letter contains Barrio’s misappropriated financial information, and Beekman may

have based its valuation of Condado on the misappropriated Barrio information. (Id. at PageID#

1059.)

         On February 15, 2021, Condado filed its Combined Motion to Show Cause, For Sanctions,

and Opposition to Plaintiffs’ Notice of Continued Noncompliance with Court Order (“the Condado

Motion”). (Doc. No. 107.) Condado argued that Barrio’s counsel should be held in contempt and

sanctioned for violating the July 26, 2019 Stipulated Protective Order for divulging certain terms of


                                                    3
Case: 1:18-cv-02052-PAB Doc #: 110 Filed: 02/18/21 4 of 7. PageID #: 1085




the Purchase Agreement in Barrio’s February 11, 2021 brief. (Id. at PageID# 1064.) Further,

Condado opposed Barrio’s February 11, 2021 brief and maintained that it complied with the Court’s

Order to produce the definitive sale documents on February 10, 2021. (Id. at PageID# 1065.)

Condado argued that its redactions were minor and that, while Barrio criticized the redactions, Barrio

never once claimed that the redacted information was relevant to Condado’s sale price.           (Id.)

Condado also argued that Barrio’s claim that Beekman may have utilized Barrio’s financials to arrive

at its valuation of Condado was far-fetched. (Id. at PageID# 1066.) Finally, Condado argued that

Barrio refused to engage in a good-faith attempt to resolve their dispute over the Disclosure Letter

and instead chose to file another baseless brief with the Court. (Id.)

       On February 17, 2021, Barrio filed a Response to the Condado Motion. (Doc. No. 108.)

Barrio argued that Condado “selectively disclosed certain schedules without redactions, produced

certain schedules with redactions and altogether refused to produce significant documents of and

concerning representations and warranties that were set forth in a ‘Disclosure Letter’.” (Id. at

PageID# 1073.) According to Barrio, Condado “moved significant portions of information typically

contained in the body of the Agreement to the attached Disclosure Letter” in an attempt to avoid

divulging potentially prejudicial information. (Id.) Moreover, Barrio argued that it cannot put forth

arguments as to why the redacted information is relevant because Barrio is not privy to the redacted

information. (Id. at PageID# 1074.) Barrio argues that Condado has not asserted a privilege to justify

its redactions or omissions, but instead seeks to avoid producing potentially prejudicial information.

(Id.) Next, Barrio argued that it did not violate the Stipulated Protective Order. (Id.) Barrio argued

that the Stipulated Protective Order provides that any documents subject to sealing during discovery

or motion practice will not enjoy a protected or confidential designation if the matter comes on for


                                                   4
Case: 1:18-cv-02052-PAB Doc #: 110 Filed: 02/18/21 5 of 7. PageID #: 1086




hearing, argument, or trial in the courtroom. (Id. at PageID# 1074.) According to Barrio, its citations

to the Purchase Agreement were minimal, general, and did not reveal any substantive information

from the definitive sale documents. (Id. at PageID# 1075.) Further, Barrio argued, basic references

to the definitive documents are not protected under the Stipulated Protective Order, which indicates

that it should be construed in favor of public disclosure whenever possible. (Id.) Finally, Barrio

argues that any meet-and-confer between Condado’s and Barrio’s counsels would have been fruitless

because Condado believes it complied fully with the Court’s Order and Barrio believes it did not.

(Id. at PageID# 1076.)

       The Court concludes that the Disclosure Letter and Exhibits referenced in the Purchase

Agreement, as described in Barrio’s briefing, must be produced because these is part and parcel of

the “definitive documents consummating the Sale between Defendants and Beekman Group LLC.”

(Doc. No. 98, PageID# 1035.) According to Barrio, the Purchase Agreement incorporates the

Disclosure Letter by reference as though fully rewritten therein. (Doc. No. 106, PageID# 1059.)

Indeed, the Purchase Agreement purportedly cites the Disclosure Letter no fewer than 90 times. (Doc.

No. 108, PageID# 1073.) Thus, the definitive sale documents are incomplete without the Disclosure

Letter. To understand the Purchase Agreement’s provisions, one must also read and understand the

Disclosure Letter. Condado offers no argument as to why the Disclosure Letter, which is incorporated

into the Purchase Agreement itself, should not be considered part and parcel of the definitive sale

documents.    Accordingly, Condado is ordered to produce the Disclosure Letter and Exhibits

referenced in the Purchase Agreement by close of business Friday, February 19, 2021.

       Next, the Court concludes that Condado must either produce unredacted versions of the

definitive sale documents or else explain why its redactions are justified. Condado is ordered to either


                                                   5
Case: 1:18-cv-02052-PAB Doc #: 110 Filed: 02/18/21 6 of 7. PageID #: 1087




produce unredacted versions of the definitive sale documents or else produce a privilege log that

identifies each redaction, the privilege Condado asserts for each redaction, and the basis for the

privilege by close of business Friday, February 19, 2021.

       Next, the Court declines Condado’s February 10, 2021 request in its Opposition to impose

sanctions against Barrio’s counsel and for fees and costs. (Doc. No. 104.) This is a standard

discovery dispute and sanctions are inappropriate here. Barrio’s initial assertion that Condado’s delay

in producing the definitive sale documents was due to possible coordination with Beekman was not

improper or made in bad faith. Indeed, Condado indicated in its own Opposition that it sought

approval from Beekman prior to producing the definitive sale documents. (Id., PageID# 1050.) The

Court does not interpret the Barrio Motion to “maliciously” suggest that Condado’s counsel

“conspire[d]” with Beekman “to commit a fraud upon this Court” or to engage in any other bad faith

conduct. (Doc. No. 104, PageID# 1052.) Accordingly, Barrio’s counsel has not engaged in any

sanctionable conduct.

       Moreover, the Condado Motion (Doc. No. 107) is denied.              The Court disagrees with

Condado’s argument that Barrio “violated the Stipulated Protective Order by identifying and

discussing no fewer than four separate sections of the sales agreement.” (Doc. No. 107, PageID#

1065.) The Court does not believe Barrio has violated the Stipulated Protective Order. While Barrio

identified certain Purchase Agreement provisions in its February 11, 2021 Response, it cited those

provisions solely by section number and provided brief, general summaries that do not reveal any

material from the definitive sale documents. (See Doc. No. 106, PageID# 1059, 1060, 1061.)

Although Barrio’s first excerpt from the Stipulated Protective Order does not map precisely onto this

discovery dispute—this is not a hearing, argument, nor trial—Barrio must be able to sufficiently alert


                                                  6
Case: 1:18-cv-02052-PAB Doc #: 110 Filed: 02/18/21 7 of 7. PageID #: 1088




the Court and Condado to its arguments as to why it believes the Disclosure Letter is a definitive sale

document. (Doc. No. 108, PageID# 1075.) Merely identifying the section number to alert the Court

and Condado to the various sections of the Purchase Agreement that reference or incorporate the

Disclosure Letter does not violate the Stipulated Protective Order.

       Finally, due to the late hour of this discovery dispute, the Court will sua sponte extend the

dispositive motion deadline from Friday, February 19, 2021 until Friday, February 26, 2021. This

allows Barrio one additional week to review the yet-unproduced Disclosure Letter and incorporate

any related arguments into its motion if it so chooses.

       Thus, for the reasons set forth above, the Barrio Motion (Doc. No. 103) is granted to the extent

that Condado must produce all “definitive documents consummating the Sale between Defendants

and the Beekman Group LLC,” including the Disclosure Letter and Exhibits referenced throughout

the Purchase Agreement by close of business, Friday, February 19, 2021. Further, Condado is ordered

to produce an unredacted copy of all “definitive documents consummating the Sale between

Defendants and the Beekman Group LLC,” or else produce a privilege log that identifies each existing

redaction, the privilege asserted, and the basis for the privilege by close of business, Friday, February

19, 2021. The Condado Motion (Doc. No. 107) is denied. Further, the Court sua sponte extends the

dispositive motion deadline from Friday, February 19, 2021 until Friday, February 26, 2021.

       IT IS SO ORDERED.

                                                        s/Pamela A. Barker
                                                       PAMELA A. BARKER
Date: February 18, 2021                                U. S. DISTRICT JUDGE




                                                   7
